Citation Nr: 0113504	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for visual loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968, and from February 1969 to January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision that, in pertinent 
part, denied service connection for visual loss.  The veteran 
was sent notice of this decision in August 1994.  A notice of 
disagreement was received in September 1994.  A statement of 
the case was issued in December 1994.  A substantive appeal 
was received from the veteran in February 1995.  This case 
was before the Board in February 1997 and January 2000 when 
it was remanded for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for visual loss.

In its January 2000 remand, the Board noted that the veteran 
underwent a VA examination in October 1998, at which time the 
examiner noted that the veteran had been given a consultation 
to return to the medical facility in order to have disc 
photos and formal Humphrey visual field evaluation.  The 
examiner further noted that an addendum to the report of 
October 1998 examination would be prepared following review 
of the Humphrey visual field and optic nerve photos; however, 
the reports of the Humphrey visual field and optic nerve 
photos were never included in the claims folders.  The Board 
instructed the RO to obtain the reports of any Humphrey 
visual field and optic nerve photos.  Thereafter, the 
examiner who conducted the October 1998 examination, or other 
appropriate physician, was to provide an opinion as to the 
etiology of the veteran's current eye disorders.

The Board notes that the veteran underwent a VA examination 
in ophthalmology in August 2000 and a visual field 
examination in October 2000.  The VA examination report notes 
an assessment of ocular hypertension of the right eye; the 
visual field examination report notes findings of a 
borderline glaucoma hemifield test for the right eye.  
Neither report of examination, however, contains all the 
information specifically requested in the January 2000 
Remand.  Specifically, no optic nerve photos were obtained.  
Furthermore, no opinion was offered as to the etiology of any 
currently diagnosed eye disorders.  The veteran should be 
afforded an additional VA examination in ophthalmology in 
order to comply with the dictates of the Board's prior 
remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  

The Board regrets any further delay in this case.  However, 
in  view of the RO's failure to follow the Board's prior 
directives, pursuant to Stegall, additional development of 
the record is required prior to appellate disposition.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of the matter on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which, among other 
things, eliminates the well grounded claim requirement and 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  Hence, in addition to the requested 
development, the RO should undertake any other notification 
or development action deemed warranted under the Act before 
considering the claim for service connection on the merits.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  After obtaining and associating with 
the record all outstanding pertinent 
medical records, the veteran should be 
afforded a VA ophthalmology examination 
in order to ascertain the nature and 
etiology of his currently diagnosed eye 
disorders.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims file, including a complete copy of 
this REMAND.  

The examiner should conduct a thorough 
examination and report all pertinent 
clinical findings in detail.  All 
indicated special tests and studies 
should be accomplished, and in 
particular, optic nerve photos should be 
obtained.  After review of the record and 
examination of the veteran, the examiner 
should render an opinion for the record 
as to whether it is at least as likely as 
not that any currently diagnosed eye 
disorder is the result of injury or 
disease incurred or aggravated during the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should readjudicate the veteran's 
claim for service connection for visual 
loss, on the merits, in light of all 
pertinent evidence of record and legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations.

5.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case and 
be given the appropriate time period to 
respond before this case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been  remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



